   Case 2:19-cv-01848-GW-SS Document 50 Filed 12/12/19 Page 1 of 1 Page ID #:774


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1848-GW-SSx                                             Date      December 12, 2019
 Title             Sweetwater Malibu CA, LLC v. Mauricio Umansky, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Julian Brew                                          Levi W. Heath
                        R. Kevin Fisher
 PROCEEDINGS:                 STATUS CONFERENCE


Court and counsel confer. For reasons stated on the record, the status conference is continued to
September 10, 2020 at 8:30 a.m., with a joint status report regarding settlement to be filed by noon on
September 8, 2020.

All previously set deadline and hearing dates are vacated and taken off-calendar.




                                                                                                  :     04
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
